Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 10/09/2021 in response to the Office Action of 07/22/2021 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1, 3-4, 6-9 and 23-24, drawn to an isolated mAb or antigen-binding fragment thereof having a binding specificity to human ROR1.
	Additionally, Applicant has elected SEQ ID NO: 76 and SEQ ID NO: 80, which correspond to a VH domain and a VL domain as species of mAb; a therapeutic agent as species of drug.

3.	Claims 1, 3-4, 6-17, 23-24, 26, 28 and 30 are pending in the application. Claims 10-17, 26, 28 and 30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/09/2021.

4.	Claims 1, 3-4, 6-9 and 23-24 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Objections
6.	Claim 1 is objected to because of the following informalities:  
Claim 1 the word “mA)” should be "mAb”
Appropriate correction is required.

Claim Rejections - 35 USC § 112


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1, 3-4, 6-9 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship 
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
1)	In this instance, the claims are drawn to an isolated mAb comprising an amino acid sequence (only has heavy chain or light chain) set forth in claim 1, wherein the mAb having a binding affinity to human ROR1 with a Kd not greater than 70nM.
However, the specification does not teach an antibody only comprising heavy chain or light chain would have a binding affinity to human ROR1 with a Kd not greater than 70nM.
Thus, the claims are broad drawn to a single domain of claimed antibodies (only has heavy chain or light chain) has a binding affinity to human ROR1 with a Kd not greater than 70nM.
It is well known in the art that the isolated antibody heavy or light chain often has reduced affinity and solubility. For example, Harmsen and Haard (Appl Microbiol Biotechnol 2007, 77:13–22) teaches that the isolated antibody heavy or light chain often has reduced affinity and solubility. See entire document, e.g., 2nd col. of page 13. Thus, 

2)	Turning to a new issue, claims are directed to an isolated mAb comprising a miss-matched light chain and heavy chain. 
However, the specification does not teach an antibody comprising a miss-matched light chain and heavy chain would have a binding affinity to human ROR1 with a Kd not greater than 70nM.
Given the fact that the claims are drawn to a genus of antibodies comprising a miss-matched light chain and heavy chain, which have no particular function or activity, there is no correlation between any one particularly identifying structural feature and any one particularly identifying functional feature. Consequently, it is submitted that the skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the genus of antibodies comprising a miss-matched light chain and heavy chain would have a binding affinity to human ROR1 with a Kd not greater than 70nM.
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claim encompass a genus of antibodies comprising a miss-matched light chain and heavy chain would have a binding affinity to human ROR1 with a Kd not greater than 70nM, which vary both structurally and functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the 

3)	Turning to another issue, claims are drawn to an isolated mAb comprising an amino acid sequence (VH or VL) that is at least 98% identical to a SEQ ID NO set forth in claim 1.
Thus, the claims are drawn to a genus of mAb comprising an amino acid sequence that is at least 98% identical to a SEQ ID NO set forth in claim 1.
It is well known in the art that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. Colman P. M. (Research in Immunology, 145:33-36, 1994) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).
Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed genus of mAb comprising 98% identical to a SEQ ID NO set forth in claim 1.
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that 
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of mAb comprising an amino acid sequence that is at least 98% identical to a SEQ ID NO set forth in claim 1, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed. 
Thus, it is submitted that the instant claims, and the disclosure describing the claimed subject matter, fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

11.	Claims 1, 3-4, 6-9 and 23-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7-11, 19-22 and 29-30 of copending Application No. 16/615117. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1, 3-4, 6-9 and 23-24 are herein drawn to an isolated mAb or antigen-binding fragment thereof having a binding specificity to human ROR1, comprising amino acid sequences SEQ ID NOs: 76 and 80, wherein the isolated mAb comprises a tri-specific antibody, or multi-specific antibody.

The SEQ ID NOs: 6 and 8 of 16/615117 are 100% identical with the instant claimed SEQ ID NOs: 76 and 80; see sequences alignments below.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642



US-16-615-117-8
; Sequence 8, Application US/16615117
; Publication No. US20200157213A1
; GENERAL INFORMATION
;  APPLICANT: SYSTIMMUNE, INC.
;  APPLICANT:SICHUAN BAILI PHARMACEUTICAL CO. LTD.
;  TITLE OF INVENTION: MULTI-SPECIFIC ANTIBODIES AND METHODS OF MAKING AND USING THEREOF
;  FILE REFERENCE: SIBA027PCT
;  CURRENT APPLICATION NUMBER: US/16/615,117
;  CURRENT FILING DATE: 2019-11-19
;  PRIOR APPLICATION NUMBER: PCT/US2018/039153
;  PRIOR FILING DATE: 2018-06-22
;  PRIOR APPLICATION NUMBER: US62524554
;  PRIOR FILING DATE: 2017-06-25
;  NUMBER OF SEQ ID NOS: 54
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8
;  LENGTH: 113
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthesized
US-16-615-117-8

  Query Match             100.0%;  Score 587;  DB 20;  Length 113;
  Best Local Similarity   100.0%;  
  Matches  113;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCQSSQSVYNNNDLAWYQQKPGKVPKLLIYYASTLASGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCQSSQSVYNNNDLAWYQQKPGKVPKLLIYYASTLASGV 60

Qy         61 PSRFSGSGSGTDFTLTISSLQPEDVATYYCAGGYDTDGLDTFAFGGGTKVEIK 113
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PSRFSGSGSGTDFTLTISSLQPEDVATYYCAGGYDTDGLDTFAFGGGTKVEIK 113



US-16-615-117-6
; Sequence 6, Application US/16615117
; Publication No. US20200157213A1
; GENERAL INFORMATION
;  APPLICANT: SYSTIMMUNE, INC.
;  APPLICANT:SICHUAN BAILI PHARMACEUTICAL CO. LTD.
;  TITLE OF INVENTION: MULTI-SPECIFIC ANTIBODIES AND METHODS OF MAKING AND USING THEREOF
;  FILE REFERENCE: SIBA027PCT
;  CURRENT APPLICATION NUMBER: US/16/615,117
;  CURRENT FILING DATE: 2019-11-19
;  PRIOR APPLICATION NUMBER: PCT/US2018/039153
;  PRIOR FILING DATE: 2018-06-22
;  PRIOR APPLICATION NUMBER: US62524554
;  PRIOR FILING DATE: 2017-06-25
;  NUMBER OF SEQ ID NOS: 54
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 122
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: synthesized
US-16-615-117-6

  Query Match             100.0%;  Score 645;  DB 20;  Length 122;
  Best Local Similarity   100.0%;  
  Matches  122;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTISRYHMTWVRQAPGKGLEWIGHIYVNNDDTDY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTISRYHMTWVRQAPGKGLEWIGHIYVNNDDTDY 60

Qy         61 ASSAKGRFTISRDNSKNTLYLQMNSLRAEDTATYFCARLDVGGGGAYIGDIWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ASSAKGRFTISRDNSKNTLYLQMNSLRAEDTATYFCARLDVGGGGAYIGDIWGQGTLVTV 120

Qy        121 SS 122
              ||
Db        121 SS 122